Citation Nr: 1134111	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-16 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for post-polio syndrome.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from December 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss, for tinnitus, and for post-polio syndrome.  In April 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the Veteran's post-polio syndrome has been medically related, by a private physician, to his active duty service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board concludes that his post-polio syndrome was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(f) (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency of such would constitute harmless error.

II. Factual Background

Service treatment records (STRs) show that on the Veteran's report of medical history, prepared in conjunction with his enlistment examination, and the report of his enlistment examination in September 1961, included no notation of, report of, or finding of polio or post-polio syndrome.  In February 1962, he reported having polio prior to service and now had pain in his back and both lower extremities, which was aggravated by standing for long periods.  It was noted that he was in security and did not particularly care for the work, but that he may have something physical and was to return to see a certain doctor.  Two days later, the Veteran reported that his legs had bothered him for three months.  A week later, in February 1962, he was seen again and there were no objective signs of disease, and he was to return in three months.  In September 1963, he reported that his legs and lower back were giving him trouble.  He reported a history of polio in childhood.  He also reported he was on his feet for eight hours as a flight line guard.  The doctor felt he was probably over-reacting to his discomfort, and had a problem with boredom.  

STRs further show that in September 1963, the Veteran reported a history of polio at age 3, and that he was a flight line guard for two years, with several episodes of being off work because of back trouble.  He indicated that with his low back and leg pain, especially his right knee, he felt he could not continue his present work.  Physical examination showed marked weakness of both flexors and extensors in the right leg, and definite loss of pinprick sensation in the right leg.  Two days later, the Veteran was seen again and in view of his right leg weakness and sensory loss, he was re-profiled for his lower extremities to keep him off his feet most of the time.  The impression was residual right leg muscle weakness and sensory loss secondary to childhood polio.  In August 1964, it was noted that the Veteran had previous polio and residual weakness in the right leg, and his profile change was to be renewed.  Thereafter, there was a notation that a letter was dictated recommending that the Veteran be cross trained to a clerk job.  On a report of medical history, prepared in conjunction with his separation examination in September 1965, in response to the question of whether he had any illness or injury other than those already noted, the Veteran made a notation of polio.  On his separation examination in September 1965, clinical evaluation was normal, and the examiner noted that the Veteran had polio in childhood, was totally paralyzed and hospitalized for one year, and had medical treatment which resulted in a full recovery, with no further complications or sequelae.

Service personnel records included the Airman Military Record (AF Form 7), which showed a notation that the Veteran was not to be assigned duty requiring standing for more than one or two hours during a work shift, and that he should not be on his feet constantly.  

Post-service treatment records show that in approximately 2001, the Veteran was again diagnosed with post-polio syndrome, and, thereafter, received treatment for that condition and related symptoms.  

First, on a VA examination in October 2007, the Veteran reported a history of treatment for polio at age 3.  He also claims he was treated with hot baths, and was able to walk by age 4 or 4.5 and acquired full use of his limbs, including being able to climb trees and engage in athletics and be on the school basketball team.  He claimed that when he enlisted in the Air Force, the poliomyelitis was made known and that he was regarded as acceptable.  After conducting an examination of the Veteran, the examiner noted that the clear cut sensory abnormality, which had been present since 1963, would suggest that this is some disease other than poliomyelitis, even though it occurred during polio season.  The examiner acknowledged that there were no treatment records from the facility where the Veteran was hospitalized at age 3, and indicated that the fact that the Veteran, according to his history, had episodes of relapse and remission, raised a number of questions particularly concerning the possibility that he actually had juvenile multiple sclerosis.  The examiner concluded that the Veteran did not meet the diagnostic criteria for post-polio syndrome.  Thereafter, in support of this opinion, the examiner indicated he was attaching a "copy of the relevant pages in a text edited by Bradley and others in 1996 providing criteria for the diagnosis" and a copy of an article entitled "Late Effects of Poliomyelitis from the text edited by John Noseworthy", published in 2003.  The examiner also noted that following examination of the Veteran, an electromyogram and nerve conduction study were scheduled for December 2007.  The examiner then noted that he was awaiting a report from the electromyographer.  The diagnoses included status post poliomyelitis and undiagnosed sensory motor neuropathy of questionably recurrent type.    

Private treatment records dated through April 2011, show that the Veteran continued to report a history of polio as a three year old, and also that he continued to receive treatment for post-polio syndrome and related symptoms.  

In a letter dated in May 2011, the Veteran's private physician, Dr. Oscar Florendo opined, after review of the Veteran's medical records from the military, that his post-polio syndrome occurred during his tour of duty with the military.  

III. Analysis

The Veteran essentially contends that his post-polio syndrome had an onset during his active duty service.  He has asserted he had polio when he was three years old, and was hospitalized because all four of his extremities were paralyzed.  He claimed he had a full recovery, and even went on to play sports in high school, but then had an onset of post-polio syndrome in service.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

Because the Veteran's induction examination report in September 1961 did not reveal evidence of post-polio syndrome, he is entitled to the presumption of soundness under 38 U.S.C.A. §§ 1111.  VA must then consider whether the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran had post-polio syndrome that preexisted service.  In that regard, the Board notes that there are no references in the record to the Veteran's symptoms related to his post-polio syndrome occurring prior to active service.  He contends that his polio resolved by the time he was 4 or 4.5 and he was able to be physically active after that, including playing sports in school.  STRs on the other hand clearly show that he had an onset of symptoms - primarily weakness in his lower extremities - that was attributed to post-polio syndrome.  Moreover, the symptoms attributed to post-polio syndrome were severe enough in service that he was put on multiple profiles and moved from his position as an air policeman, which required a lot of standing, to another occupational assignment that was a clerical position.  Thus, the Board concludes that the presumption of soundness has not been rebutted by clear and unmistakable evidence that the Veteran had post-polio syndrome that preexisted service.  Thus, the Board must now consider whether the Veteran's post-polio syndrome was incurred in service.  

The Board initially notes that STRs clearly show that the Veteran had an onset of symptoms (weakness, etc.) that were linked to post-polio syndrome.  In addition, the Veteran submitted an opinion from his private geriatric physician that linked his post-polio syndrome to service.  The Board acknowledges that there are conflicting opinions as to whether the Veteran has post-polio syndrome that may be related to service.  In that regard, the Board notes that VA examiner in October 2007 opined that the Veteran had a clear cut sensory abnormality, that was present since 1963, and which suggested that he had some disease other than poliomyelitis.  The VA examiner also concluded that the Veteran did not meet the diagnostic criteria for post-polio syndrome.  While the VA examiner reviewed the claims folder in detail and examined the Veteran, the ultimate diagnoses rendered by the VA examiner - of status post poliomyelitis and undiagnosed sensory motor neuropathy - are not consistent with the rationale provided.  Thus, while the opinion by the VA examiner is probative, the opinion is not persuasive as it is internally inconsistent.  On the other hand, the opinion rendered by Dr. Florendo is probative and definitive, and based on a review of the STRs.  Although Dr. Florendo's opinion does lack a stated supporting rationale, the Board notes that Dr. Florendo is the Veteran's treating physician for his post-polio syndrome and has referred the Veteran for evaluation by a neurologist; thus, Dr. Florendo is no doubt aware of the Veteran's medical history.  Thus, the Board finds Dr. Florendo's opinion to be somewhat more persuasive in this regard.  This is a difficult case, and the Board acknowledges that the Veteran has no burden to prove his case to within a degree of medical certainty.  It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  Thus, the Board, after having carefully reviewed the record, finds that the evidence is in relative equipoise as to whether the Veteran's post-polio syndrome was incurred in service.

Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board will exercise its discretion to find that the evidence is in relative equipoise, and will conclude that service connection for post-polio syndrome is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for post-polio syndrome is granted.


REMAND

The Veteran contends that he was exposed to excessive and loud noise in service, as an air policemen.  He contends that he fired weapons two times a year during firearm training, and that he had to stand guard on the flight line, which involved being 50 to 75 feet away from aircraft noise.  He also claims he was not exposed to any occupational noise since his discharge from service, but that recreationally he used to go to target practice.  

Service treatment records (STRs) show that the Veteran's enlistment examination in September 1961 revealed a normal clinical evaluation of the ears, and it was noted that hearing acuity was 15/15, bilaterally, on whispered voice testing.  There was a report of audiometric testing in September 1961 which appears to show essentially normal hearing.  His STRs also contain two reports entitled, "Hearing Conservation Data" and dated in March 1962 and August 1963, reflecting that the Veteran was exposed to noise while on flight line patrol.  In March 1962, he reported he always or frequently wore ear protection, and in August 1963, he reported he seldom or never wore ear protection.  He also reported exposure to gunfire from basic training, combat -light arms, hunting, and target practice.  In March 1962, he denied tinnitus.  On separation examination in September 1965, audiometric testing showed hearing thresholds in decibels of -10, -10, -10, -10, and -10, in the right ear, and-5, -5, 5, 0, -10, in the left ear, at 500, 1,000, 2,000, 3000, and 4,000 hertz (Hz), respectively.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.  Thus, the results of the audiometric testing at separation, converted from ASA to ISO/ANSI units, were as follows:  5, 0, 0, 0, and -5, on the right, and 10, 5, 15, 10, and -5 on the left, at 500, 1000, 2000, 3000, and 4000 Hertz.  

Although STRs show no report or finding of hearing loss, the Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims (Court) has held that where there is no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in- service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

VA audiological testing conducted in October 2007, confirms that the Veteran does have bilateral hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran has reported having ringing/buzzing in his ears.  The Board notes that he is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  Thus, there is sufficient evidence of current disabilities of bilateral hearing loss and tinnitus.

With regard to the relationship between bilateral hearing loss and tinnitus and noise exposure in service, on the VA examination in October 2007, the Veteran reported that his bilateral hearing loss had an onset at least 20 years ago, and that his occasional bilateral tinnitus had an onset about 10 to 12 years ago and that he last experienced tinnitus in July 2007.  He reported he served in the Air Force and was exposed to excessive noise of bombers and weapons with hearing protection.  He denied a history of civilian occupational noise exposure, and reported that recreationally he used to do target practice.  The examiner noted that the Veteran did not specifically attribute his hearing loss and tinnitus to his tenure in the military.  The diagnoses included normal to mild sensorineural hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear.  The examiner opined that due to normal hearing in service, no complaints of hearing loss or tinnitus in the file, and the delay of onset of symptoms, that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to military service.  

The record reflects, however, that the Veteran has contended (in his original claim and at his Travel Board hearing) that he was exposed to excessive noise in service as an air policeman - including training on the firing range and guarding the flight line.  His representative has echoed these contentions in the statement (VA Form 646) dated in November 2010.  

In addition, at the Travel Board hearing in April 2011, the Veteran reported that he first noticed tinnitus when he was at Hunter Air Force Base, during the Cuban missile crisis (presumably 1962) and that he first noticed hearing loss in 1964 (at about the time he got married).  He testified that he worked as a meat cutter after service and had hardly any noise exposure because he was servicing people, and that he did target practice with his 22 caliber pistol at a sharp shooter range and did wear hearing protection.  He also testified that he was treated by a private doctor.

The Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Veteran is competent to report that he was exposed to excessive noise in service (from training on the fire range and from guarding aircraft on the flight line), and that he had hearing loss and ringing in his ears since service.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As a lay person, the Veteran cannot provide a medical link between his reported in-service noise exposure and the later onset of hearing loss or tinnitus.

Since the VA examiner in 2007 did not acknowledge the Veteran's competency to report exposure to noise in service and because the Veteran now reports having hearing loss and ringing in his ears since then, the Board finds that this matter should be remanded in order to obtain a supplemental opinion.  The VA examiner should be advised as to the Veteran's competency to report lay-observable events (exposure to gunfire and aircraft noise) and on the presence of symptoms (hearing loss and ringing in the ears), and should again be asked to render an opinion, with supporting rationale, as to whether the Veteran's bilateral hearing loss and/or tinnitus may be related to noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment or testing he may have received regarding his hearing loss or tinnitus.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  

2. Forward the claims folder, including a copy of this remand, to the examiner who conducted the October 2007 VA audiology examination for a supplemental opinion.  Request that the examiner review the claims file again, to include the private and VA audiological data contained therein, and specifically note that such review has been accomplished.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  

a. The examiner should be made aware of the Veteran's description of noise exposure before, during, and after service, and should be advised as to the Veteran's competency to report lay- observable events (i.e., exposure to excessive noise) and on the presence of symptoms (i.e., hearing loss and ringing in the ears).

b. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current hearing loss and/or tinnitus had its onset in service or is causally related to excessive noise exposure in service, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must explain the rationale for any opinions given.  

c. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d. If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

e. The examiner should be advised that additional commentary must be provided regarding the Veteran's reports of in-service noise exposure, hearing loss, and ringing in the ears.

f. If the prior examiner is not available, forward the claims folder and a copy of this remand to another appropriate examiner in order to render the requested medical opinion noted above.

3. Once the above-requested development has been completed, the claims must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


